Title: [November 1769]
From: Washington, George
To: 

 


Novr. 1. Came from Peyton’s to Colo. Lewis’s after breakfasting at my Mother’s.
 


2. At Fredericksburg all day.
 


3. About one Oclock set out and reachd Parker’s Ordy.

	
   
   Jacky Custis met the family in Fredericksburg, having come from Boucher’s school by prior arrangement to join in the trip to Williamsburg (GW to Jonathan Boucher, 3 Oct. 1769, MoSW: Meissner Collection; GW to Boucher, 14 Oct. 1769, NN: Washington Collection).



 


4. Set out from thence after Breakfast. Dined at Todds Bridge & lodgd at King Wm. Court House.
 


5. Breakfasted at the Causey & Dind at Eltham & lodgd there.


   
   GW’s expenses today included 16s. at Ruffin’s ferry and 3s. 1½d. for “Seeing Tyger” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 296). This animal may have been a North American cougar which American colonists often called red tiger.



 


6. Came to Williamsburg. Dind at Mr. Carters with Lord Botetout Govr. Eden &ca. and suppd at Mrs. Vobes with Colo. Fitzhugh.


   
   Mrs. Washington and Patsy remained at Eltham today, while Jacky accompanied GW to town, where they lodged at Mrs. Campbell’s place (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 296, 299).



   
   Sir Robert Eden (1741–1784), proprietary governor of Maryland 1769–76, was, according to his later friend Jonathan Boucher, “a handsome, lively, and sensible man. . . . He had been in the Army, and had contracted such habits of expense and dissipation as were fatal to his fortunes, and at length to life. Yet with all his follies and foibles, which were indeed abundant, he had such a warmth and affectionateness of heart, that it was impossible not to love him” (boucher [1]Jonathan Bouchier, ed. Reminiscences of an American Loyalist, 1738–1789: Being the Autobiography of The Revd Jonathan Boucher, Rector of Annapolis in Maryland and afterwards Vicar of Epsom, Surrey, England. Boston, 1925., 67). Eden’s military experience included service with the Coldstream Guards in Germany during the Seven Years’ War. In 1765 he had married Caroline Calvert, sister of the current proprietor of Maryland, Frederick Calvert, sixth Baron Baltimore (1732–1771), from whom Eden had received his appointment as governor.



   
   Jane Vobe (died c.1789) operated a well-furnished tavern on Waller Street near the theater, and according to a traveler who had stopped there four years earlier, it was a place “where all the best people resorted” (french traveller“Journal of a French Traveller in the Colonies, 1765, I.”  American Historical Review 26 (1920–21): 726–47., 741). Mrs. Vobe was in business as early as May 1757, when GW first patronized her tavern, and she remained at this location until 1771 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 35).



   
   
   Col. Fitzhugh is probably Henry Fitzhugh (1723–1783) of Stafford County. He was the son of Henry Fitzhugh of Bedford and married Sarah Battaile, daughter of Capt. Nicholas Battaile, in 1746. Fitzhugh was a colonel in the Stafford County militia and furnished supplies to the American army during the Revolution.



 


7. Dined at the Governors & supped at Anthony Hayes.

   
   
   The burgesses convened today. A moderate tone was set for this session by Governor Botetourt’s opening remarks to the house. Parliament, he assured the burgesses, would soon repeal all taxes for raising a revenue in America except the one on tea, and he pledged his own strong support for this action. The burgesses were not fully appeased by his speech, continuing to object to the tea tax, and no steps were taken to dissolve or modify the association. But Botetourt was personally popular with the burgesses, and they chose not to make an issue of the remaining tax at this time. The session would be a long one devoted to the colony’s normal business. GW was today appointed to the same three committees on which he had served during the last session: religion, privileges and elections, and propositions and grievances (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 225–30).



 


8. Dined at the Speakers & supped at Mrs. Campbells.
 


9. Dined at Mrs. Dawsons and supped at Mrs. Campbells.
 


10. Dined at the Treasurers and supped at Mrs. Campbells.


   
   GW today paid 5s. to have his watch repaired and gave Jacky £2 in cash for pocket money. Another £1 10s. were lost at the card table (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 296).



 


11. Clear & pleast. Dined at Mrs. Dawsons and went up to Eltham.

   
   
   Today being Saturday, the burgesses adjourned, after transacting the lengthy business of the day, until 11:00 A.M. Monday morning (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 247–53).



 


12. Stayd at Eltham all day.
 


13. Came to Town abt. 11. Oclock. Dined & supp’d at Mrs. Campbells.


   
   Jacky stayed at Eltham with his mother and sister.



 


14. Dined and Supped at Mrs. Campbells.


   
   GW on this date paid 2s. 6d. to a tailor and lost 7s. 6d. at cards. “Coffee &ca. at Mrs. Campbells” cost him 2s. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 296).




   
   At Eltham, Patsy was today visited by Dr. John de Sequeyra (1712–1795) of Williamsburg, who prescribed some medicine for her (receipt from Sequeyra, 16 Dec. 1769, ViHi: Custis Papers). Sequeyra (also Siquiyra, Siqueyra, or Sequayra), scion of a distinguished Sephardi Jewish family of physicians in England, was born in London, received his M.D. degree in 1739 from the University of Leyden, and settled in Virginia in 1745. He was one of the attending physicians during Lord Botetourt’s last illness and in 1773 became the first visiting physician to the new hospital for the insane in Williamsburg, the first such public hospital in the American colonies (gillHarold B. Gill, Jr. The Apothecary in Colonial Virginia. Williamsburg, Va., 1972., 95; rothCecil Roth et al. Encyclopaedia Judaica. 16 vols. New York, 1971–72., 14:1179).



 


15. Dined at Mr. Wythes and supped at Anthony Hays.
 


16. Dined at Mrs. Campbells at or after 5 Oclock, and spent the Evening there without supping.
 


17. Dined at Mrs. Campbells after 4 & spent the Evening there without supping—Having 1 Bowl of P. & Toddy.
 


18. Had a Mutton Chop at Mrs. Campbells with Colo. Bassetts abt. One Clock & then came up to Eltham.

   
   
   The burgesses adjourned today until 11:00 A.M. Monday (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 268–71).



 


19. Went to Church & returnd to Eltham to Dinner w. Mr. Dangerfd. & the Parson.


   
   mr. dangerfd.: probably William Daingerfield, who at this time was a New Kent County militia colonel and justice of the peace and a vestryman for Blisland Parish. In 1770 he moved to the plantation of Belvidera in Spotsylvania County, which had been inherited by his wife, Sarah Taliaferro Daingerfield. The parson for Blisland Parish in New Kent and James City counties was Rev. Price Davies.



 


20. At Eltham all day—occasiond by Rain.

   
   
   The burgesses met today as scheduled (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 271–75).



 


21. Came to Town with Mrs. Washington P & Jacky Custis. I dind at Mrs. Campbells. Mrs. W &ca. dined at Mrs. Dawsons. I spent the Eveng. (without suppg.) at Mrs. Campbells.


   
   Patsy and Jacky lodged with GW at Mrs. Campbell’s place (custis account bookGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond.). Mrs. Washington may have stayed there also since GW apparently had a private room, or she may have been the guest of Mrs. Dawson or some other acquaintance in the city. GW today bought a padlock for 2s. 6d. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 296).



  


22. Dined at Mrs. Dawsons all of Us. I & J. P. Custis supped at Mrs. Campbells.
 


23. Dined with Mrs. Washington &ca. at the Speakers by Candlelight & spent the Evg. there also.


   
   GW on this date paid Edmund Pendleton £9 13s. for representing the Custis estate in some legal matters, including asking the General Court whether or not Jacky should rent the dower lands (receipt from Edmund Pendleton, ViHi: Custis Papers).



 


24. J. P. Custis and I dined with others at the Govrs. I spent the Evening at Hayes.

   
   
   GW and Thomas Nelson, Jr., of York County were today ordered by the burgesses to prepare “a Bill for laying a Tax upon Dogs.” Nelson presented the bill to the house 1 Dec., but it was defeated (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 289, 309).




   
   Dr. Sequeyra saw Patsy on 24, 25, 26, and 28 Nov. and 1 Dec. (receipt from John de Sequeyra, 16 Dec. 1769, ViHi: Custis Papers).



 


25. Dined at Mrs. Campbells with Mrs. Washington & JPC[ustis] as also did Colo. & Mrs. Bassett. Spent the Evening in my own Room.
 


26. Dined at Colo. Burwells. Mrs. Washington JPC[ustis] & Mrs. Bassett dined at Mrs. Campbells. I spent the Evening in my own Room.


   
   Col. Lewis Burwell (1716–c.1784) of James City County lived at Kingsmill plantation on the James River about four miles southeast of Williamsburg. He was a burgess for James City County 1758–74 and a member of the board of visitors and governors of the College of William and Mary from before 1769 to 1775. Heavily in debt at this time, he was selling much of his property to balance his books, but Kingsmill was not sacrificed until 1781 (maysDavid John Mays. Edmund Pendleton, 1721–1803: A Biography. 2 vols. Cambridge, Mass., 1952., 1:213, 359; kingsmill“Kingsmill Plantation.” William and Mary Quarterly, 1st ser., 12 (1903–4): 24., 24).


   
   
   The House of Burgesses did not meet today, it being Sunday (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 295).



 


27. Dined at Mrs. Dawson’s with Mrs. Washington & the Children. Supped with J. P. Custis at Mrs. Campbells.
 


28. Dined at Mrs. Campbells by Candlelight. Spent the Evening there without Supping.
 


29. Dined at the Treasures. Mrs. Washington & Mr. & Miss Custis dind at Mrs. Dawson’s. I supped at the Treasures.
 


30. Dined at the Presidents & spent the Evening there without Suppg.
